DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 08/23/2021, with respect to Objections to Claims 1-12 have been fully considered and are persuasive.  The Objections to Claims 1-12 have been withdrawn. 
3. Applicant's arguments filed 08/23/2021 regarding the Rejections under U.S.C. 103 have been fully considered but they are not persuasive. The arguments presented by the Applicant, that Crow does not disclose the same features of the present application due to how the sensors of Crow are attached, not in line with the argument presented in the previous Office Action by the Examiner. The Examiner argued “Furthermore, it would have been obvious to modify the above modified Huijbregts by Crow, i.e. by making one of the plurality of electrodes a ground electrode, for the predictable purpose of using a known technique (usage of ground electrodes) to improve a similar device in the same way (improving sensor data by reducing interference)”. The Examiner is not relying on Crow for the sensors themselves, but for the usage of a ground electrode as another sensor. These two prior art references are in the same field of endeavor (i.e. biometric sensing/diagnostic device), and the concept of using a biometric sensor as a ground electrode would have been obvious to apply in any similar devices, regardless of whether the sensor was gripped or adhered to the user. As Hujibregts includes an appropriate sensor, the placement of the sensor on the body of the cup is obvious to try, and any further specification as to . 
	4. The Examiner has adjusted the rejections under U.S.C. 103 as needed due to the amendments. 

Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-3, 5-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20190213910 awarded to Huijbregts et al, hereinafter Huijbregts, in view of U.S. Patent Application 20190099582 awarded to Crow et al, hereinafter Crow. 
9. Regarding Claim 1, Huijbregts teaches a bio-feedback cup with bio-signal acquisition (Para. 0040, “The data about coffee consumption may be collected, for example, via a wearable, coffee machine, and/or intelligent coffee cup, among other sources, including from the user via a manual input. The received data and goals are analyzed to determine consumption thresholds and/or recommendations for the consumer”) and feedback capabilities (Para. 0080, “According to an embodiment, the system or device may also be configured to receive individualized feedback from the consumer about his or her physiology, psychology, well- being, or other feedback”), comprising: a cup body (Para. 0045, “According to another embodiment, coffee consumption monitoring device 150 may be an intelligent handheld device associated with coffee consumption, such as a coffee cup, mug, or thermos”); a grip being connected to the cup body (Para. 0045, “According to another embodiment, coffee consumption monitoring device 150 may be an intelligent handheld device associated with coffee consumption, such as a coffee cup, mug, or thermos”); a first electrode being located an outer surface of the grip and near a top edge of the cup body (Para. 0078, “For a smart coffee cup, for example, there may be a sensor on the handle of the cup. Many other devices and configurations are possible”); a second electrode (Para. 0046, “The consumption monitoring device 150 can also comprise one or more sensors 14 configured to obtain physiological information about the consumer. For example, the device may comprise electrodes to obtain heart rate, a camera to obtain one or more vital signs such as blood pressure, pulse, and breathing rate, and/or any of a variety of other sensors”); a human-body temperature sensor module being located at one of the grip or the cup body; a photoplethysmography (PPG) sensor module being located at one of the grip or the cup body (Para. 0046, “The consumption monitoring device 150 will also comprise one or more sensors 14 configured to obtain physiological 

11. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Huijbregts by placing the second electrode on the bottom edge of the cup body of the cup/mug 150 as the placement on the cup body would be obvious to try and the placement on the bottom edge is an obvious aesthetic design choice, and further to modify Huijbregts by requiring both hands to touch sensors for the ECG signal to be measured as there are a finite number of ways to draw a ECG signal (as ECG signals require the usage of two or more electrodes) using the sensors, and therefore would be obvious to try. Furthermore, it would have been obvious to modify the above modified Huijbregts by Crow, i.e. by making one of the plurality of electrodes a ground electrode, for the predictable purpose of using a known technique (usage of ground electrodes) to improve a similar device in the same way (improving sensor data by reducing interference), as taught by Crow. 



13. Regarding Claim 3, the bio-feedback cup with bio-signal acquisition and feedback capabilities according to Claim 2 is obvious over Huijbregts in view of Crow, as shown in the rejection to Claim 2. Huijbregts further teaches wherein the extended cardiac index that can be determined by a preset algorithm according to physiological data, ECG data and PPG data of the user, is a mood index, a stress index, a caffeine intake index or a heart risk index (Fig.5, Para. 0057, “According to an embodiment, the consumption monitoring device 150 may also comprise a wired and/or wireless communications module to communicate information, optionally via network 140, to another device, such as computing device 130. The computing device will include, for example, a display that provides information to the consumer as described or otherwise envisioned herein. This enables the consumer to receive the information, which may include the personalized recommendations, while located remotely from the consumption monitoring device 150,” Para. 0035, “In particular, the system or method could relate to a consumable that may affect the cardiovascular system of the consumer” Para. 0071, “At step 540 of the method, the personalized consumption recommendation system or device analyzes the consumer's consumption information and physiological information to generate a model of the consumer's response to coffee consumption. Among the parameters that might be included in the model, for example, are the consumer's responses to coffee based on the detection of altered heart rate or arrhythmias, altered blood pressure, altered activity levels, increased or decreased stress, altered sleep quality, and/or altered sleep onset, among many other possible parameters,” Para. 0109, “For example, a single bar, volume, or other metaphor to convey amount of caffeine in the consumer's body may be displayed along with lines, boundaries, or other indications of the current thresholds. In some such embodiments, a timeline may be useful to shuttle to previous points in time and view the snapshot at such earlier times. In some embodiments, the visualization may also show a projection of future states”).

14. Regarding Claim 5, the bio-feedback cup with bio-signal acquisition and feedback capabilities according to Claim 1 is obvious over Huijbregts in view of Crow, as shown in the rejection to Claim 1. Huijbregts further teaches wherein the bio-feedback module is configured to instantly give the user corresponding bio-feedback by changing a color, a shape, a text, a carving or a background illuminating color of the pattern on the surface of the cup body, according to the physiological index and the extended cardiac index (Para. 0047, “According to an embodiment, the consumption monitoring device 150 may also comprise a wired and/or wireless communications module to communicate information, optionally via network 140, to another device, such as computing device 130. The communications module can facilitate communication with one or more networks or with other devices, for example, by using any wired and/or wireless methods that are known, including but not limited to Wi-Fi, Bluetooth, 3G, 4G, LTE, and/or ZigBee, among others. The computing device will include, for example, a display that provides information to the consumer as described or otherwise envisioned herein. This enables the consumer to receive the information, which may include the personalized recommendations, while located remotely from the consumption monitoring device 150,” Para. 0081, “At step 440 of the method, the personalized consumption recommendation system or device pushes the one or more beverage, food, or medicine consumption thresholds to the consumer. For example, the thresholds can be provided to the consumer via a wearable device, via the coffee machine, on a local computer monitor or TV screen, or on another device such as a smartphone or tablet. As another embodiment, the wearable device, smartphone, or other display device provides a countdown until the consumer should consume additional coffee. For example, the wearable device, smartphone, or other display device can depict a countdown of two hours until additional coffee is recommended, after the consumer has consumed two cups of coffee within the past hour” Para. 0089, “Instead of displaying the thresholds or recommendation on the wearable device, smartphone, tablet, computer, or TV screen, for example, 

15. Regarding Claim 6, the bio-feedback cup with bio-signal acquisition and feedback capabilities according to Claim 1 is obvious over Huijbregts in view of Crow, as shown in the rejection to Claim 1. Huijbregts further teaches wherein the bio-feedback module is configured to instantly give the user corresponding bio-feedback by further changing a color and a displayed length of a quantifiable color indicator exposed from the cup body, according to the physiological index and the extended cardiac index (Para. 0047, “The computing device will include, for example, a display that provides information to the consumer as described or otherwise envisioned herein. This enables the consumer to receive the information, which may include the personalized recommendations, while located remotely from the consumption monitoring device 150,” Para. 0081, “At step 440 of the method, the personalized consumption recommendation system or device pushes the one or more beverage, food, or medicine consumption thresholds to the consumer. For example, the thresholds can be provided to the consumer via a wearable device, via the coffee machine, on a local computer monitor or TV screen, or on another device such as a smartphone or tablet. As another embodiment, the wearable device, smartphone, or other display device provides a countdown until the consumer should consume additional coffee. For example, the wearable device, smartphone, or other display device can depict a countdown of two 

16. Regarding Claim 7, the bio-feedback cup with bio-signal acquisition and feedback capabilities according to Claim 1 is obvious over Huijbregts in view of Crow, as shown in the rejection to Claim 1. Huijbregts further teaches wherein the bio-feedback cup with bio-signal acquisition and feedback capability further comprises a wireless data transmission module (Para. 0044, “According to this embodiment, the consumption monitoring device 150 collects information about the consumer's consumption of the beverage. Accordingly, the device may comprise, for example, one or more of a processor 12, sensor 14, user interface 16, communications module 18…”) and a wireless data transmission  antenna (Para. 0053, “The communication module 18 may be facilitated through the use of one or more antennas”), wherein the wireless data transmission module and the wireless data transmission antenna are electrically connected to the bio-signal acquisition module for receiving and utilizing any one of Bluetooth, Wi-Fi and infrared (IR) wireless transmission technologies to transmit physiological data of the user to an electronic device (Para. 0047, “According to an embodiment, the consumption monitoring device 150 may also comprise a wired and/or wireless communications module to communicate information, optionally via network 140, to another device, such as computing device 130. The communications module can facilitate communication with one or more networks or with other devices, for example, by using any wired and/or wireless methods that are known, including but not limited to Wi-Fi, Bluetooth, 3G, 4G, LTE, and/or ZigBee, among others).

17. Regarding Claim 9, the bio-feedback cup with bio-signal acquisition and feedback capabilities according to Claim 7 is obvious over Huijbregts in view of Crow, as shown in the rejection to Claim 7. Huijbregts further teaches wherein the electronic device is a mobile phone, a wearable device, a laptop or desktop computer, or a tablet computer (Para. 0047, “According to an embodiment, the consumption monitoring device 150 may also comprise a wired and/or wireless communications module to communicate information, optionally via network 140, to another device, such as computing device 130. The communications module can facilitate communication with one or more networks or with other devices, for example, by using any wired and/or wireless methods that are known, including but not limited to Wi-Fi, Bluetooth, 3G, 4G, LTE, and/or ZigBee, among others,” Para. 0066, “According to another embodiment, however, system 300 utilizes display device 130 in whole or in part to receive and/or convey information to and from the consumer. The device 130 may be, for example, a smartphone or other portable device. According to yet another embodiment, the device 130 may be a computer such as a desktop, laptop, tablet, or other permanent or semi-permanent computing device. The device 130 may receive input from the consumer and may also display information to the consumer, as described or otherwise envisioned herein”).

18. Regarding Claim 10, the bio-feedback cup with bio-signal acquisition and feedback capabilities according to Claim 9 is obvious over Huijbregts in view of Crow, as shown in the rejection to Claim 9. Huijbregts further teaches wherein physiological data of the user is accumulated to form a historical database, stored in the electronic device, and presented by a software application of the electronic device that serves as a platform for cardio-health management and an interface for interacting with the user (Para. 0044, “Memory 22 and/or database 24 can store data, including one or more commands or software programs for execution by processor 12, as well as various types of data” 

19. Regarding Claim 11, the bio-feedback cup with bio-signal acquisition and feedback capabilities according to Claim 1 is obvious over Huijbregts in view of Crow, as shown in the rejection to Claim 1. Huijbregts teaches wherein the bio-feedback cup with bio-signal acquisition and feedback capability further comprises a power module, wherein the power module is electrically connected to the bio-signal acquisition module and is configured to provide electric power (Para. 0044, “According to this embodiment, the consumption monitoring device 150 collects both physiological information about the consumer and information about the consumer's consumption of the beverage. Accordingly, the device may comprise, for example, one or more of a processor 12, sensor 14, user interface 16, communications module 18, display 20, memory 22, database 24, and/or battery or power supply 26”).	

20. Regarding Claim 12, the bio-feedback cup with bio-signal acquisition and feedback capabilities according to Claim 11 is obvious over Huijbregts in view of Crow, as shown in the rejection to Claim 11. Huijbregts further teaches wherein the power module is a replaceable battery module, a rechargeable battery module, a detachable battery module, or a wireless rechargeable battery module (Para. 0052, “The wearable device also comprises a battery or power supply 26, which provides power .

21. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20190213910 awarded to Huijbregts et al, hereinafter Huijbregts, in view of U.S. Patent Application 20190099582 awarded to Crow et al, hereinafter Crow, further in view of U.S. Patent Application 20150257674 awarded to Jordan et al, hereinafter Jordan. 
22. Regarding Claim 4, the bio-feedback cup with bio-signal acquisition and feedback capability according to Claim 1 is obvious over Huijbregts in view of Crow, as shown in the rejection to Claim 1. Huijbregts in view of Crow does not teach wherein the first electrode, the second electrode and the ground electrode each is a thin metal plating layer, a thin metal coating layer, a thin metal sputter coating layer or a sheet-metal layer. 
23. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a specific material, particularly one made of a thin metal plating layer, thin metal coating layer, a thin metal sputter coating layer or a sheet-metal layer, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us (see MPEP 2144.07). In particular, Huijbregts would have been aware of using electrodes made of a layer of metal as it is well known in the art to do so, as shown in Jordan’s device for detecting EEG signals using thin, metal electrodes (Jordan Para. 0105, “In one embodiment, a disc electrode for use with the present device 1 can comprise a planar substrate made from a non-conducting material, such as a plastic film, a conductive electrode layer, and an adhesive layer .

24. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20190213910 awarded to Huijbregts et al, hereinafter Huijbregts, in view of U.S. Patent Application 20190099582 awarded to Crow et al, hereinafter Crow, further in view of U.S. Patent Application 20110102292 awarded to Xiong et al, hereinafter Xiong. 
25. Regarding Claim 8, the bio-feedback cup with bio-signal acquisition and feedback capabilities according to Claim 7 is obvious over Huijbregts in view of Crow, as shown in the rejection to Claim 7. Huijbregts further teaches an antenna on the surface of the cup body or grip (Para. 0044, “According to this embodiment, the consumption monitoring device 150 collects information about the consumer's consumption of the beverage. Accordingly, the device may comprise, for example, one or more of a processor 12, sensor 14, user interface 16, communications module 18…” Para. 0053, “The communication module 18 may be facilitated through the use of one or more antennas”). Huijbregts does not teach wherein the wireless data transmission antenna is a thin metal plating layer, a thin metal coating layer, a thin metal sputter coating layer or a sheet-metal layer.
26. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a specific material, particularly one made of a thin metal 


Conclusion
27. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
28. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	31. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	32. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792